DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks dated 5/12/22.  Claims 1, 7, 11, 12, 13, 14, 17, 18 and 19 have been amended.  Claims 1-20 are pending.    


Information Disclosure Statement
	Information Disclosure Statement dated 5/16/22 has been acknowledged and considered.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding a potential grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind.)   The steps of decision making that includes matching of a
given medical identified element against one or more of a set of known or reference
medical identified elements to generate a patient baseline and that further includes
determining an acceptable code decision by matching the given medical identified
element with the one or more of a set of known or reference medical identified elements
to optimize a confidence level of correctness until a non-optimal confidence threshold
for an acceptable code decision is reached, the patient baseline being based on the
determined acceptable code decision for a large set of data as disclosed by Applicant is not one that could be practically performed in one’s mind.  

The closest domestic art of reference, Kennedy (US 7,356,460 B1) 
teaches a medical event based a plurality of extracted identified elements selected from the group consisting of an extracted medical identified element, an extracted Provider identified element, and extracted Patient identified element, and (see at least column 5, lines 35-60). Kennedy teaches a Medical Code selection processor function configured to define and apply a rule set to the extracted medical identified element and a reference medical identified elements to generate a total Medical Code identification function; (see at least column 6, lines 9-21)

Provost et al. (US 2002/0091549 A1) teaches a Medical Code processor function configured to match at least one extracted medical identified element from a claim comprising at least one medical code for a medical service against a set of reference medical identified elements (See at least paragraph [0054]).  

Behta (Behta, Maryam 1 ; Friedman, Glenna; Manber, Maxine; Jordan, Desmond 1 NewYork-Presbyterian Hospital, New York, NY, USA, USA AMIA ... Annual Symposium proceedings. AMIA Symposium : 873. (Nov 6, 2008)) teaches evaluation of an automated inferencing engine generating ICD-9CM codes for physician and hospital billing.  

Goutte (EP-1679621-A1) teaches feature selection is used to determine feature influence for a given categorization decision to identify those features in a categorized document that were important in classifying the document into one or more classes.  

The closest prior arts of record do not expressly teach: 
A decision processor function configured to perform Medical Code-based decision making that includes matching of a given medical identified element against one or more of a set of known or reference medical identified elements to generate a patient baseline and that further includes determining an acceptable code decision by matching the
given medical identified element with the one or more of a set of Known or reference medical identified elements to optimize a confidence level of correctness until a non-optimal confidence threshold for an acceptable code decision is reached, the patient baseline being based on the determined acceptable code decision.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/2/22